Citation Nr: 0528008	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  94-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



REMAND

The veteran served on active duty from January 1952 to 
November 1955, and from November 1990 to April 1991; he also 
had Army National Guard service from December 1991 to October 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought on 
appeal.

The record reflects that the veteran first requested the 
opportunity to testify before a Travel Board hearing in May 
2000.  Although the hearing was scheduled for January 2001, 
the veteran withdrew his request shortly thereafter, and 
advised VA that he would submit further evidence.  After due 
course of development of the claim at issue, as well as other 
claims, the veteran again requested a Travel Board hearing in 
May 2005.  A Supplemental Statement of the Case was issued in 
June 2005.  

The veteran has not testified with respect to the issue here 
on appeal.  However, in these circumstances, because the 
issuance of the last Supplemental Statement of the Case 
serves the same essential function as that of a certification 
of the appeal to the Board, the case must be remanded for the 
scheduling of a Travel Board hearing.  Hasty v. West, 13 Vet. 
App. 230 (1999), Kutscherousky v. West, 12 Vet. App. 369, 
(1999).

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

Schedule the veteran for a hearing before 
the Board to be held at the local office.



The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

